DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
 
Status of the Claims
	Claims 1-11 and 15-28 are pending. Claims 1, 17, 18, 26 and 27 have been amended. Claims 12-14 and 29-32 are cancelled.

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 11/29/2021 containing amendments and remarks to the claims.
The objections of claims 17 and 18 for minor informalities are withdrawn due to amendments made to the claims.


Response to Arguments
Applicant’s arguments, see pages 6-7, filed 11/29/2021, with respect to the rejections of claims 1, 2, 5, 15, 16, 19 and 22-25 under 35 U.S.C. 102/103 over Ou et al. (US 2003/0181325 A1) have been fully considered and are persuasive. The Applicant has amended claim 1 to include features that are not disclosed by Ou. Specifically, Ou fails to disclose introducing a feed comprising a gaseous compound of sulfur. Therefore, the rejections of claims 1, 2, 5, 15, 16, 19 and 22-25 under 35 U.S.C. 102/103 over Ou have been withdrawn. 

Applicant's arguments, pages 7-8, filed 06/09/2021, with the respect to the rejections of claims 1-11 and 15-26 over Sofranko et al. (U.S. Patent No. 4,777,313), Baerns et al. (U.S. Patent No. 4,939,312) and Withers et al. (U.S. Patent No. 4,544,785), respectively, have been fully considered but they are not persuasive. 
On pages 7-8 of the Applicant’s remarks, the Applicant argues that Baerns is directed to a continuous process, while amended claim 1 is directed to an intermittent process of alternate purge and hydrocarbon feed contact, and therefore it would not be obvious to incorporate the CaSO4 of the continuous process of Baerns with the process of Sofranko to arrive at the claimed invention. 
The Examiner does not find the Applicant’s argument persuasive. While the Examiner acknowledges that Baerns discloses a continuous process, the teaching of Baerns does not teach away from the suitability of CaSO4 as a chalcogen component in oxidative coupling processes. 4 to catalyze oxidative coupling does not rely on whether the chalcogen component is used continuously. Since both Sofranko and Baerns are directed to coupling of methane, Sofranko reasonably suggests that chalcogen components may be added to the catalyst composition, and Baerns teaches chalcogen agents comprising sulfate salts that are shown to have good catalytic properties for oxidative coupling of methane, it would be obvious for one having ordinary skill in the art to have a reasonable expectation of success in using CaSO4 as taught by Baerns in the process of Sofranko. It is further noted that the rejection does not rely on modifying the process of Sofranko with the operating parameters taught by Baerns, and is only relied upon to teach known chalcogen agents in the art that one of ordinary skill would find obvious to use in similar coupling processes. 

Applicant’s arguments, see page 8, filed 11/29/2021, with respect to the rejections of claims 27-29 under 35 U.S.C. 103 have been fully considered and are persuasive. Claim 27 has been amended to recite a purge step which is not disclosed by Baerns and claims 30-32 have been cancelled. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of previously applied prior art.

Applicant’s arguments, see pages 8-9, filed 11/29/2021, with respect to the rejections of claims 30-32 have been fully considered and are persuasive. Claims 30-32 have been cancelled and therefore the rejections of claims 30-32 have been withdrawn. 

The following is a modified rejection based on amendments made to the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 15-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 27 have been amended to recite “purging a remaining quantity of one or more of the hydrocarbon feed and the oxygen transfer agent from the vessel”. The specification recites “After hydrocarbon pulses, the reactors were purged for 5 minutes with nitrogen and exposed to a flow of air for 10 minutes” and “After the last ethane run of Example 2, the reactor was purged with nitrogen and returned to room temperature before the oxygen transfer agent was exposed to air”. One of ordinary skill would recognize that the purge would remove any remaining hydrocarbon gases from the reactor, but would not necessarily consider the disclosed purge to remove the oxygen transfer agent from the reactor. The exposure to a flow of air recited in the cited sections is to regenerate the oxygen transfer agent comprising the reducible metal oxide, and therefore based on the specification, one would reasonably consider the oxygen transfer agent to remain in the reactor after purging such that the oxygen transfer agent is exposed to air. As such, one would not consider the disclosed purging to support purging the oxygen transfer agent from the vessel as claimed. Therefore, the specification does not appear to explicitly disclose or reasonably suggest purging the oxygen transfer agent from the reactor and the newly added limitation is considered new matter. 
Claims 2-11, 15-26 and 28 are also rejected under 35 U.S.C. 112(a) by virtue of their dependency on claims 1 and 27, respectively. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 15-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sofranko et al. (U.S. Patent No. 4,777,313, cited in the IDS dated 02/11/2021), in view of Baerns et al. (U.S. Patent No. 4,939,312, cited in the IDS dated 02/11/2021) and Withers et al. (U.S. Patent No. 4,544,785, cited in the IDS dated 02/11/2021).
In regards to claims 1, 16 and 27, Sofranko discloses processes for producing olefins from a hydrocarbon feed comprising methane or C2-C5 alkanes comprising contacting, in a reactor, the hydrocarbon feed with a catalyst composition comprising reducible metal oxides at temperatures from about 500 to 1000oC (col. 8, line 29 to col. 10, line 45; Examples). Sofranko discloses that at the end of each methane contact run, the reactor is flushed with nitrogen and that the cycle is repeated (col. 10, lines 55-59; col. 13, lines 20-25). The flushing step taught by Sofranko is considered to read on the claimed purging step of at least the hydrocarbon feed, and since Sofranko is considered to disclose that the contacting and flushing are cycled, Sofranko is further considered to make obvious repeating the contacting and flushing steps. Sofranko further discloses that the catalyst composition may further include chalcogen components (col. 5, lines 27-35).
Sofranko, does not appear to explicitly disclose that the chalcogen component comprises CaSO4. 
However, Baerns, directed to a method of oxidative coupling of methane in the presence of catalysts, discloses that sulfate salts of elements of the 1, 2 and 4 main groups, are useful catalyst components for oxidative coupling (Abstract). Baerns explicitly discloses that sulfate salts of calcium, lead and potassium exhibit good catalytic properties for oxidative coupling (col. 3, lines 9-21). Sulfate salt of calcium, CaSO4, is considered to have an oxidation state of +6. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Sofranko by substituting or adding a chalcogen agent comprising a sulfate salt of calcium as taught by Baerns to the catalyst composition of Sofranko because both Sofranko and Baerns are directed to oxidative coupling of methane, Sofranko reasonably suggests that chalcogen components may be added to the catalyst composition, Baerns teaches chalcogen agents comprising sulfate salts that are shown to have good catalytic properties for oxidative coupling of methane and that can be used as mixtures with metal oxides, and this merely involves substituting one known chalcogen component for another or combining catalytic components to yield a predictable result. 
Sofranko discloses that water is co-produced during the contacting step (col. 8, lines 56-59; col. 10, lines 10-11). 
Sofranko, in view of Baerns, does not appear to explicitly disclose that the water is formed from oxygen donated by the chalcogen agent, and that the CaSO4 will be reduced to produce a reduced oxygen transfer agent comprising at least one of CaSO3 and CaS. 
However, Sofranko, in view of Baerns, does disclose that methane may be contacted with the contact solid without an oxygen-containing gas and produces water, discloses the same contacting steps as recited in the claims operated at the same temperatures and discloses the same oxygen transfer agent comprising a CaSO4 and a reducible metal oxide as discussed above.  It follows that with the same contacting step, same feed, CaSO4, reducible metal oxide and at overlapping temperatures, the process of Sofranko, in view of Baerns, would proceed and function in substantially the same manner as claimed and yield the same results. Therefore, one of ordinary skill in the art would reasonably conclude that during the contacting step the CaSO4 is reduced to produce a reduced oxygen transfer agent comprising at least one of CaSO3 and CaS similarly as claimed. It is noted that the Applicant has not claimed any additional steps or conditions that would allow the CaSO4 to function in a substantially different manner than the same CaSO4 in the prior art. Therefore, if the process requires any special step or condition not disclosed, then the claim is likely not enabled or the Applicant has failed to claim essential method steps.
Sofranko, in view of Baerns, does not appear to disclose introducing to the reactor a feed comprising gaseous compound of sulfur having an oxidation state of 0 to -2. 
However, Withers discloses a process for converting methane to higher hydrocarbon products including ethylene (Abstract; col. 1, lines 46-48; col. 3, lines 12-13) comprising contacting methane, an alkane, with a contact solid at a temperature from 500 to 1000oC, wherein the contact solid comprises (a) at least one reducible oxide of at least one metal, and (b) a promoting amount of at least one promoter selected from the group consisting of chalcogens and compounds thereof, wherein the chalcogens are selected from the group consisting of sulfur, selenium and tellurium (col. 3, lines 32-55; claims 1-2). Withers discloses that additional chalcogen may be incorporated by adding a chalcogen source to the gas streams and teaches an example of a suitable source of chalcogen to be hydrogen sulfide which has a sulfur oxidation state of -2 (col. 6, lines 1-2; col. 8, lines 31-35). The additional chalcogen maintains the desirable results attributed to the chalcogen component as the chalcogen component dissipates over time (col. 8, lines 6-36). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Sofranko, in view of Baerns, by introducing a feed of gaseous compound of sulfur such as hydrogen sulfide, to stabilize the oxygen transfer agent as taught by Withers, because Withers teaches that chalcogen compounds dissipate over time and are stabilized by introducing a chalcogen source, and this merely involves applying a known technique to a similar process to improve the process in a predictable manner. 


In regards to claim 2, Sofranko discloses that the hydrocarbon feed may comprise methane or C2 alkane (i.e. ethane) and that the produced olefin comprises ethylene (col. 8, lines 54-56; col. 9, lines 10-14; col. 10, lines 9-10 and 37-39).

In regards to claim 3, Sofranko discloses that the catalyst composition may comprise Mg6MnO8 and may comprise mixtures of reducible metals including mixtures of Mn with Pb (claim 4; col. 7, lines 20-40).

In regards to claim 4, Sofranko discloses that the catalyst composition comprises boron or a boron component (col. 5, lines 46-57).

In regards to claim 5, Sofranko discloses that the catalyst may comprise at least one alkali metal or compound thereof (col. 6, line 17).

In regards to claim 6, Sofranko discloses that the catalyst may comprise an alkaline earth component in form of an oxide (col. 7, lines 61-62).

In regards to claim 7, Sofranko discloses that the catalyst comprises manganese oxide and provides examples in which the manganese has a valence state of at least 3+ (col. 6, lines 14-40; col. 7, lines 20-25).

In regards to claim 8, Sofranko discloses the catalyst may comprise NaB2Mg4Mn2Ox wherein x is the number of oxygen atoms required by the valence state of the other elements and which would encompass the claimed compounds NaB2Mg4Mn2O4 and NaB2Mg4Mn2O11.5- (col. 6, lines 14-45). Sofranko further discloses that the catalyst composition may comprise an alkali metal component such as sodium hydroxide, sodium acetate, lithium hydroxide or lithium acetate (col. 7, lines 62-65).

In regards to claim 9, Sofranko discloses using similar reducible metal oxides such as manganese oxide col. 5, line 40 to col. 7, line 25). It follows that similar reducible metal oxides would also be ionically and electronically conductive and therefore it would be obvious for one of ordinary skill in the art to consider the reducible metal oxides of Sofranko as satisfying the limitation of claim 9. 

In regards to claims 10, 11 and 21, Sofranko discloses that water is co-produced during the contacting step (col. 4, line 30).
Sofranko does not appear to explicitly disclose that at least 49% of the methane is converted to oxides of carbon, at least 49% of the methane is converted to ethylene, and that the yield of ethylene is more than 67%. 
However, Sofranko, in view of Baerns and Withers, discloses contacting a similar alkane feeds with a similar agents at overlapping conditions as recited by the Applicant. It follows that with the same feed, same contacting solid and at overlapping conditions the process of Sofranko, in view of Baerns, will proceed in substantially the same manner as the Applicant’s process and yield similar results. Thus, absent evidence to the contrary, it is asserted that the process of Sofranko, in view of Baerns, may be operated to result in at least 49% of the methane being converted to oxides of carbon, at least 49% of the methane being converted to ethylene, and a yield of ethylene of more than 67% similarly as claimed. 

In regards to claim 15, Sofranko, in view of Baerns and Withers, does not appear to explicitly disclose that H2 is formed and more water than H2 is formed on a molar basis. It is noted that the claim limitation merely recites the intended result of the process step recited in claim 1. 
Sofranko, in view of Baerns and Withers, discloses contacting a feed comprising one or more alkanes with the contact solid without an oxygen-containing gas and produces water, discloses the same contacting steps as recited in the claims operated at the same temperatures and discloses the same oxygen transfer agent comprising CaSO4 and a reducible metal oxide as discussed above. It follows that with the same contacting step, same feed, CaSO4, reducible metal oxide and at overlapping temperatures, the modified process of Sofranko would proceed and function in substantially the same manner as claimed and yield the same results. Therefore, it is asserted that the modified process of Sofranko will form H2 and form more water than H2 similarly as claimed, absent evidence to the contrary. 

In regards to claims 17-18, Sofranko, in view of Baerns, does not appear to disclose that the oxygen donating chalcogen agent comprises a compound having an oxidation state greater than +3 and less than +6, or +4.
However, Sofranko does disclose that suitable chalcogen components are disclosed in U.S. Patent No. 4,544,785 (col. 5, lines 27-35).
Withers (U.S. Patent No. 4,544,785) discloses a process for converting methane to higher hydrocarbon products including ethylene (Abstract; col. 1, lines 46-48; col. 3, lines 12-13) comprising contacting methane, an alkane, with a contact solid at a temperature from 500 to 1000oC, wherein the contact solid comprises (a) at least one reducible oxide of at least one metal, and (b) a promoting amount of at least one promoter selected from the group consisting of chalcogens and compounds thereof, wherein the chalcogens are selected from the group consisting of sulfur, selenium and tellurium (col. 3, lines 32-55; claims 1-2). Withers discloses examples of chalcogen compounds having oxidation states greater than +2 (col. 6, lines 1-13), discloses that chalcogen agents enhance conversion activity and selectivity (col. 8, lines 6-14) and that the chalcogen may be incorporated into the contact solid in a solid form (col. 5, line 60 to col. 6, lines 12). Withers discloses that the source of chalcogen may include, for example, chalcogens such as SO2 which is considered to have an oxidation state of +4 (col. 6, line 1-12). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Sofranko, in view of Baerns, by adding a chalcogen component as taught by Withers to the catalyst composition during preparation or during use of the composition because Sofranko explicitly discloses that chalcogen components disclosed by Withers are useful for the process, Withers teaches that the addition of chalcogens enhances activity and selectivity, and this merely involves applying known chalcogen agents to a improve a similar process and yield predictable results, and combining known chalcogen agents in the art. 

In regards to claim 19, Baerns, discloses that sulfate salts of elements of the 1, 2 and 4 main groups, are useful catalyst components for oxidative coupling (Abstract). Baerns explicitly discloses that sulfate salts of calcium, lead and potassium exhibit good catalytic properties for oxidative coupling (col. 3, lines 9-21). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Sofranko by substituting or adding a chalcogen agent comprising a sulfate salt of calcium and a sulfate salt of lead or potassium as taught by Baerns to the catalyst composition of Sofranko because both Sofranko and Baerns are directed to oxidative coupling of methane, Sofranko reasonably suggests that chalcogen components may be added to the catalyst composition, Baerns teaches chalcogen agents comprising sulfate salts that are shown to have good catalytic properties for oxidative coupling of methane and that can be used as mixtures with metal oxides, and this merely involves substituting one known chalcogen component for another and combining catalytic components to yield a predictable result. 

In regards to claim 20, Sofranko discloses that the contacting step may be performed in a bed in a contact zone and that the GHSV may be in the range of about 600 to 40,000 hr-1 (col. 8, lines 45-50; col. 9, lines 58-62).

In regards to claim 22, Sofranko discloses that the contacting step may be carried out without oxygen (col. 8, line 54 to col. 9, line 8).

In regards to claim 23, Sofranko discloses that the contacting step may be carried out in the presence of oxygen gas (col. 9, lines 10-20). 

In regards to claim 24, Sofranko discloses that the catalyst composition will be reduced and that the process may further comprise a step of reoxidizing the reduced catalyst composition (col. 8, lines 28-35; col. 9, line 64 to col. 10, line 4).

In regards to claim 25, Sofranko discloses that a temperature range of from 500 to 1000oC, and teaches that best results for contact solids containing manganese during methane conversion are obtained at operating temperatures of about 800 to 900oC  (col. 8, lines 42-45; col. 9, lines 34-38).

In regards to claim 26, Withers discloses that additional chalcogen may be incorporated by adding a chalcogen source to the gas streams and teaches an example of a suitable source of chalcogen to be hydrogen sulfide which has a sulfur oxidation state of -2 (col. 6, lines 1-2; col. 8, lines 31-35). The additional chalcogen maintains the desirable results attributed to the chalcogen component as the chalcogen component dissipates over time (col. 8, lines 6-36). 
Withers does not appear to explicitly disclose continuously introducing the feed.
However, Withers discloses that the chalcogen source may be periodically added to the gas comprising methane, to the oxygen containing gas for regeneration, and to the solids as they recirculate between reaction and regeneration (col. 8, lines 31-37). As the chalcogen source can be added during the reaction, during regeneration or between reaction and regeneration, it would be obvious for one having ordinary skill in the art to make the addition of the chalcogen source continuous to maintain the desirable results attributed to the chalcogen component over time and since it has been held that making a operation continuous would be obvious in light of the periodic/bathwise operation of the prior art. 

In regards to claim 28, Baerns discloses that the calcium sulfate may be used individually and therefore reasonably suggest that the catalyst may consist of CaSO4 (col. 3, lines 9-21). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/            Primary Examiner, Art Unit 1772